 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                      WESTERN DISTRICT OF WASHINGTON (SEATTLE)

 8   JUDY YEE,                                         CASE NO. 2:19-cv-00203-RSM
            Plaintiff,
 9
          vs.                                          STIPULATION AND ORDER OF
10
                                                       DISMISSAL WITH PREJUDICE AS TO
11   VERIZON DIGITAL MEDIA SERVICES,                   DEFENDANT TRANS UNION, LLC
     INC., a California Corporation, and               ONLY
12   VERIZON WIRELESS SERVICES, LLC,
     d/b/a VERIZON WIRELESS, a Delaware
13   Limited Liability Company; EQUIFAX
     INFORMATION SERVICES, LLC, a Georgia
14
     Limited Liability Company; EXPERIAN
15   INFORMATION SOLUTIONS, INC.; an
     Ohio corporation; and TRANS UNION, LLC,
16   a Delaware Limited Liability Company;
               Defendants.
17
          Plaintiff Judy Yee (“Plaintiff”), by counsel, and Defendant Trans Union, LLC (“Trans
18

19   Union”), by counsel, hereby stipulate and agree that all matters herein between them have been

20   compromised and settled, and that Plaintiff’s cause against Trans Union only should be
21   dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
22
                                                          Respectfully submitted,
23

24
     Date: June 10, 2019                                  /s/ SaraEllen Hutchison (w/consent)
25
                                                          SaraEllen Hutchison, Esq.

26
                                                          Counsel for Judy Yee


     STIPULATION AND ORDER OF DISMISSAL - 1                     SCHUCKIT & ASSOCIATES, P.C.
                                                                       4545 NORTHWESTERN DRIVE
     2:19-cv-00203-RSM                                                     ZIONSVILLE, IN 46077
                                                                             (317) 363-2400 TEL
                                                                             (317) 363-2257 FAX
 1

 2   Date: June 10, 2019                            /s/ J. Robert Weyreter
                                                    J. Robert Weyreter, Esq.
 3                                                    (Admitted Pro Hac Vice)
 4
                                                    Lead Counsel for Defendant Trans Union,
 5                                                  LLC

 6
                                                    Benjamin I. VandenBerghe, Esq.
 7                                                   WA State Bar No. 35477
                                                    Christopher M. Reed, Esq.
 8

 9                                                  Local Counsel for Defendant Trans Union,
                                                    LLC
10

11   IT IS SO ORDERED this 21st day of June 2019.


                                            A
12

13
                                            RICARDO S. MARTINEZ
14                                          CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION AND ORDER OF DISMISSAL - 2              SCHUCKIT & ASSOCIATES, P.C.
                                                               4545 NORTHWESTERN DRIVE
     2:19-cv-00203-RSM                                             ZIONSVILLE, IN 46077
                                                                     (317) 363-2400 TEL
                                                                     (317) 363-2257 FAX
